
	

113 HR 1112 IH: Corporate Propaganda Sunshine Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1112
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct the Securities and Exchange Commission to
		  revise its reporting requirements to require public companies to report certain
		  expenditures made to influence public opinion on any matter other than the
		  promotion of the company’s products or services.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Propaganda Sunshine
			 Act.
		2.Reporting of
			 expendituresNot later than 30
			 days after the date of enactment of this Act, the Securities and Exchange
			 Commission shall revise its regulations issued pursuant to sections 13 and
			 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m and
			 78o(d)) to require that issuers include in the reports
			 required under those sections any expenditure or series of expenditures of the
			 issuer totaling $1,000 or more made for the purpose of influencing public
			 opinion on any matter other than the promotion of the issuer’s products or
			 services. Such disclosures shall include the date, amount, and purpose of the
			 expenditure and identify (by name, address, and phone number) the person to
			 whom it was made.
		
